Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 8, 14, 16, 17, 21-28, 37-43, 45-67 and 69-74 have been cancelled.
	Claims 1-7, 9-13, 15, 18-20, 29, 36, 44 and 68 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/24/20, 9/18/20, 10/19/20 and 1/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Lomprey on 2/26/21.



    PNG
    media_image1.png
    647
    1410
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    1419
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    139
    1321
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    375
    1411
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    387
    1380
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    226
    1314
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    162
    1288
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    164
    1262
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    572
    1376
    media_image9.png
    Greyscale

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As taught by Vasanthavada et al.: “Compared to conventional tablet and capsule dosage forms, solid dispersion formulations are relatively complex drug delivery systems, requiring a substantially greater commitment of time, effort, and resources for development.” (page 501 Evaluating the Need For Solid Dispersion in: Water-Insoluble Drug Formulation, 2nd Edition CRC Press 2008). This because: “solid dispersions are complex systems, and there are many factors that influence their formation and physicochemical properties.” (id., page 503, first paragraph). Furthermore (Examiner added emphasis), “A physical mixture differs from solid dispersion in that the former would not experience the aforementioned steps, and consequently its components are in native physical state. When a physical mixture converts to solid dispersion, its physical-chemical properties would differ from those of physical mixture…” (id., page 503 last paragraph). So while Hornby et al. WO2016089760 (Reference A67 on IDS filed 5/24/20) teaches a physical admixture of the instantly claimed active agent with polymeric excipients such . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-7, 9-13, 15, 18-20, 29, 36, 44 and 68 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613